Title: To George Washington from Horatio Gates, 19 January 1787
From: Gates, Horatio
To: Washington, George



Sir
Travellors-Rest 19th January, 1787:—

By the last Alexandria Post I had the Honour to receive Your Excellency’s Letter of the 8th of November, Inclosing your Circular Letter of the 31st of October. I am truly Sorry Your Excellency

Declines the Presidency of The Cincinnati, as I conceive your continuing at the Head of the Society, indispensibly necessary to the Support of The Order. The very high consideration and Respect, in which the whole Continent agree to place Your Excellency, is absolutely requisite, to defeat the ungenerous Designs of the Enemies of the Order from prevailing against it. I am happy to find, that in this Critical Hour, The Legislature have thought proper to call upon Your Excellency, to Step forth to Rescue Us from Anarchy, by placing you at the Head of that Committee, which is to meet the 2d of May, in Philadelphia; this is so Important a Station; & the Crisis which calls for it so alarming; that I will not believe Your Excellencys Patriotism, & High Regard for Civil Liberty, will permit you to Decline it; you will there Sir, be upon the Spot, where the Representatives of the Cincinnati so Ardently desire to see there President. I think with Your Excellency, that the Malevolence, & Illiberal Jealousy, which attacked The Order in great measure done away, and good Men are ashamed it ever was countenanced. Unconnected, & Unsupported, I cannot think of being, even for a day, placed at the Head of The Institution—For unless your Excellency continues there The Dignity of The Order will be Diminished—Heaven Grant that may not be a prelude to the Greatest Misfortune that eer befall a Free People. With the Sincerest Sentiments of the Highest Consideration, & Respect, I have the Honour to be Sir Your most Obedient Humble Servant,

Horatio Gates

